  Case 14-04273      Doc 56     Filed 04/24/19 Entered 04/24/19 12:30:25           Desc Main
                                  Document     Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN THE BANKRUPTCY MATTER OF:
                                                          Chapter 13 No.     14-04273
Kirby Thomas Brown, Jr.                                   Judge     LaShonda A. Hunt


                                          Debtor

          NOTICE OF FILING OF RESPONSE TO NOTICE OF FINAL CURE

       To: See attached Service List

        PLEASE TAKE NOTICE that on April 24, 2019, I filed the attached Response to Notice
of Final Cure, a copy of which is hereby served upon you.

                                            /s/ Matthew C. Abad

                                     Certificate of Service

       The undersigned certifies that he served a copy of the Notice of Filing and Response to
Notice of Final Cure on the Debtor by depositing same in the United States mail at 150 N
Michigan Ave., Chicago, Illinois 60601 at 5:00 p.m. on April 24, 2019 with proper postage
prepaid and on the other listed parties via ECF notification.


                                                    /s/ Matthew C. Abad
                                                    Matthew C. Abad ARDC# 6257858

Kluever and Platt, LLC
150 N Michigan Ave., Suite 2600
Chicago, IL 60601
(312) 201-6670
Our File #: SPSB.1027
 Case 14-04273      Doc 56     Filed 04/24/19 Entered 04/24/19 12:30:25   Desc Main
                                 Document     Page 2 of 2


SERVICE LIST

Kirby Thomas Brown, Jr.
20472 Tyler Drive
Lynwood, IL 60411

Marilyn O. Marshall
224 South Michigan Ste 800
Chicago, IL 60604

Nathan E Curtis
Geraci Law L.L.C.
55 E. Monroe St. Suite #3400
Chicago, Il 60603
